                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 CHRISTOPHER MOORE,

        Plaintiff,

        v.

 MICHAEL PEITZMEIER,
 JOSEPH ALVAREZ,                                            Civil Action No. TDC-18-2151
 DOUGLAS MILLER,
 YVESDIDER NKODIA,
 NATHAN LENHART and
 MONTGOMERY COUNTY, MARYLAND,

        Defendants.




                                MEMORANDUM OPINION

       Plaintiff Christopher Moore has filed a civil action against Montgomery County, Maryland

(the "County") and Montgomery County Police Officers Michael Peitzmeier, Joseph Alvarez,

Douglas Miller, Yvesdider Nkodia, and Nathan Lenhart (the "Officer Defendants") alleging that

the Officer Defendants used excessive force against him, unlawfully searched and arrested him,

and charged him with crimes without probable cause. Moore asserts claims for violations of his

rights under the Fourth Amendment to the United States Constitution, as well as state common

law tort claims. Presently pending before the Court is the County's Partial Motion to Dismiss.

Upon review of the submitted materials, the Court finds that no hearing is necessary. See D. Md.

Local R. 105.6. For the reasons set forth below, the Motion is GRANTED.

                                      BACKGROUND

       On August 21, 2016, Moore, a 41-year-old African-American       veteran of the Maryland

National Guard, was sitting on the steps outside his home in Montgomery County, Maryland.
Moore had been discharged from the Maryland National Guard after his neck and spine were

injured during his service, and he had previously undergone spinal fusion surgery to address this

injury. That night, the Officer Defendants responded to a report of an apparent disturbance at

Moore's home. Moore, who was not wearing a shirt or shoes and was not armed, was alarmed

when Alvarez approached him as he sat on his steps. According to Moore, Alvarez began to punch

Moore in the face again and again, while the other Officer Defendants both encouraged Alvarez

and joined in the assault. The other Officer Defendants pushed Moore off the steps, shoved his

face into the steps, restrained him, and put pressure on his injured neck. Moore cried out in pain,

drawing attention to his neck. The Officer Defendants then searched Moore, arrested him, and

charged him with crimes.

          Moore alleges that the Officer Defendants had neither probable cause to believe he had

committed a crime, nor reasonable suspicion that he was armed. In the criminal case against him

in the District Court of Maryland for Montgomery County, the prosecutor abandoned the charges

through a nolle prosequi. The beating reinjured Moore's spine and left him bloodied with cuts and

bruises on his face, and he required stitches to his forehead and further treatment for his spinal

InJury.

          On July 16, 2018, Moore filed his Complaint in this Court, in which he alleges that the

Officer Defendants     violated his rights under the Fourth Amendment        to be free from an

unreasonable stops, frisks, seizures, and searches (Count I) and from excessive force (Count II).

Also remaining in the Complaint are state common law tort claims of negligence (Count IV), gross

negligence (Count V), malicious prosecution (Count VI), and battery (Count VII) against all

Defendants. Moore seeks compensatory and punitive damages, injunctive relief, and an order that




                                                 2
the Court will retain jurisdiction to assure compliance with any court orders. Moore does not seek

punitive damages against the County.

                                            DISCUSSION

       In its Motion, the County seeks dismissal of all remaining counts of the Complaint brought

against it, Counts IV-VII, pursuant to Federal Rule of Civil Procedure 12(b)(6).          The County

argues that under Maryland law it is immune from common law tort liability.

I.      Legal Standard

        To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).     A claim is plausible when the facts pleaded allow "the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."             Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm 'rs of Davidson Cly., 407 F.3d 266, 268 (4th Cir. 2005).

II.     Governmental Immunity

        In Counts IV through VII, Moore brings Maryland common law tort claims of negligence,

gross negligence, malicious prosecution, and battery against the County based on the conduct of

the Officer Defendants on the night of August 16, 2016. The County argues that it cannot be held

liable in tort, whether on a direct or indirect theory ofliability.

        In Maryland, a local government enjoys governmental immunity if the Maryland General

Assembly has not specifically waived that immunity. Md. -Nat'l Capital Park & Planning Comm 'n

v. Kranz, 521 A.2d 729, 731 (Md. 1996); Williams v. Prince George's Cly., 685 A.2d 884, 898



                                                    3
(Md. Ct. Spec. App. 1996). Pursuant to this immunity, a local government is "immune from

liability" for common law torts when the conduct was committed in a "governmental capacity,"

but can be liable for common law torts arising from conduct in its "private or proprietary capacity."

DiPino v. Davis, 729 A.2d 354,369-70      (Md. 1999); Kranz, 521 A.2d at 731; Fowler v. Ed. ofCty.

Comm'rs, 187 A.2d 856, 858 (Md. 1963). A law enforcement officer "purporting to enforce the

State criminal law" acts in a "quintessentially governmental" capacity. DiPino, 729 A.2d at 370;

see Gray-Hopkins v. Prince George's Cty., 309 F.3d 224,234 (4th Cir. 2002); see also Tadjer v.

Montgomery Cty., 479 A.2d 1321, 1325-26 (Md. 1984) (describing the distinction between

governmental and proprietary functions).      The immunity applies when the theory of the local

government's      liability is based on direct acts by the government.      See, e.g., Clark v. Prince

George's Cty., 65 A.3d 785, 790 (Md. Ct. Spec. App. 2013 ) (finding that a county had immunity

from a claim of negligent hiring). It also applies when the claim is that the local government was

vicariously liable for actions by its employees engaged in a governmental function.          See, e.g.,

DiPino, 729 A.2d at 370 (finding immunity from a claim of malicious prosecution against a county

based on the conduct of its police officer); Williams, 685 A.2d at 897-98 (finding immunity from

a claim of negligence against a county based on the conduct of its police officers); see also Gray-

Hopkins, 309 F.3d at 231, 234 (holding that Maryland local government immunity applies to

claims seeking "to impose respondeat superior liability" on a county for intentional torts

committed by a police officer).

         Under the Local Government Tort Claims Act ("LGTCA"), Md. Code Ann. Cts. & Jud.

Proc.   SS   5-301 to 5-304 (West 2011), a local government is liable "for any judgment against its

employee for damages resulting from tortious acts or omissions committed by the employee within

the scope of employment with the local government."        ld.   S 5-303(b)(l).   However, in creating



                                                   4
this "duty to defend or indemnify" an employee against tort claims, the LGTCA does not operate

as a waiver of governmental immunity and does not create a cause of action against a local

government.   Rounds v. Md.-Nat'l Capital Park & Planning Comm 'n, 109 A.3d 639, 649, 650

(Md. 2015); Williams, 685 A.2d at 897, 898.

       Moore has sued the County for negligence, gross negligence, malicious prosecution, and

battery based on the conduct of the Officer Defendants.       As in DiPino, the County's alleged

liability for these torts is "entirely vicarious." DiPino, 729 A.2d at 368. Based on the allegations

in the Complaint, at the time of the encounter with Moore, the Officer Defendants were responding

to and investigating a disturbance at Moore's address and were thus engaged in the enforcement

of criminal laws, a governmental, rather than proprietary, function.     See id. at 370. Therefore,

where the common law tort claims assert that the County is vicariously liable for acts taken by

County employees engaged in a governmental function, the County has governmental immunity

from those claims. See id.; see also Gray-Hopkins, 309 F.3d at 234. Even though the County may

ultimately be responsible for paying the amount of any monetary judgment Moore may secure

against the Officer Defendants, see Md. Code Ann. Cts. & Jud. Proc.        S 5-303,   Moore may not

maintain a suit directly against the County. See Williams, 685 A.2d at 898.

       Moore's reliance on Clark v. Prince George's County, 65 A.3d 785 (Md. Ct. Spec. App.

2013), an opinion of the Court of Special Appeals of Maryland, is misplaced.          Although Moore

asserts that Clark provides that a local government may be held vicariously liable for the common

law torts of its employees committed within the scope of their employment, the court did not state

such a holding. Clark's view appears to derive from the court's reference to a trial against a county

defendant "on the vicarious liability claim" based on common law torts by an officer and its

statement that "[t]he parties acknowledge that the County only could be found vicariously liable



                                                  5
for the common law torts of Washington if his actions were taken within the scope of his

employment."    Clark, 65 A.3d at 793. Whether the reference to vicarious liability was shorthand

for the county's liability under the LGTCA to pay any judgment arising from a common law tort

committed by its employee, or a reference to an agreement between the parties that the county

would be treated as subject to liability for purposes of the trial because of that provision, the Court

of Special Appeals did not rule on the legal question of whether a local government is immune

from vicarious liability common law torts committed by its employees. Id. at 792-93. Regardless,

where the Court of Appeals of Maryland is the "final arbiter of Maryland law," Proctor v. Wash.

Metro. Area Transit Auth., 990 A.2d 1048, 1055 (Md. 2010), and it spoke clearly on this issue in

DiPino in finding governmental immunity from a vicarious liability claim against a county,

DiPino, 729 A.2d at 370, Clark does not provide a basis to alter this Court's conclusion that local

governments are immune from such claims. See Comm'r v. Estate of Bosch, 387 U.S. 456, 465

(1967) (stating that the decisions of intermediate state appellate courts are "not controlling" where

a federal court "is convinced by other persuasive data that the highest court of the state would

decide otherwise"). Particularly where the Fourth Circuit has applied DiPino in concluding that a

county was immune under Maryland law from vicarious liability for common law torts, this Court

similarly adopts that holding. Gray-Hopkins, 309 F.3d at 234.

        The Court is further unpersuaded by Moore's assertion that this Court relied on Clark in

Anderson v. Prince George's County, No. TDC-13-1509, 2015 WL 5200891 (D. Md. Sept. 4,

2015). In that case, the plaintiff had asserted claims against a county for state constitutional torts

committed by its employee, not for common law torts. On that separate question, the Maryland

Court of Appeals held in DiPino that a local government may be held vicariously liable for a state

constitutional tort if the employee acted in the scope of employment.       See DiPino, 729 A.2d at



                                                   6
371. Anderson is inapplicable here, where Moore has alleged only common law torts against the

County.

          Because governmental immunity bars Moore's claims against the County for common law

torts, whether based on direct acts or omissions by the County or based on a theory of vicarious

liability for the torts of the Officer Defendants, the Court will grant the Motion as to those claims.

                                          CONCLUSION

          For the foregoing reasons, the County's Motion to Dismiss will be GRANTED. A separate

Order shall issue.


Date: March 26,2019
                                                       THEODORE D. CHUAN
                                                       United States District Iud




                                                   7
